Citation Nr: 0317352	
Decision Date: 07/24/03    Archive Date: 07/31/03	

DOCKET NO.  02-09 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to December 26, 1995, 
for a grant of service connection for bilateral ear 
deformities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from February 1986 to 
February 1990.  

This matter arises from various rating decisions rendered 
since May 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, that, in the 
aggregate, granted service connection for bilateral ear 
deformities and granted that disability a 30 percent 
evaluation effective December 26, 1995.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 2002), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.  

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
January 17, 2003; a transcript of that proceeding is of 
record.  


FINDINGS OF FACT

1.  The veteran was discharged from military service on 
February 9, 1990.  

2.  The first correspondence from the veteran that referred 
to bilateral ear deformities was received by VA on December 
26, 1995, more than one year following his separation from 
service.  


CONCLUSION OF LAW

The requirements for an effective date prior to December 26, 
1995, for the grant of service connection for bilateral ear 
deformities have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he should be granted service 
connection for bilateral ear deformities from the date 
following his discharge from military service.  At his 
personal hearing before the undersigned, the veteran conceded 
that he had not filed a claim for this disability prior to 
December 26, 1995.  Instead, he contends that because the 
disability at issue was noted during his military service, 
service connection should have been granted from the date 
following his discharge rather than from the date that his 
application for VA disability compensation was received by 
VA.  

Generally, the effective date of an award of compensation 
will be the date of receipt of claim or the date entitlement 
arose, whichever is later, if the claim is received more than 
one year following the veteran's discharge from military 
service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  In 
this regard, the claim for benefits may be formal or 
informal; any communication received from the claimant 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim so long as it identifies the benefits sought.  See 
38 C.F.R. § 3.155.  Conversely, the law makes no exception in 
those cases where a claim has been received more than one 
year following the veteran's discharge from military service 
based upon lack of knowledge of VA laws and regulations on 
the part of the claimant.  It is within this context that the 
veteran's claim of entitlement to an effective date prior to 
December 26, 1995, for service connection for bilateral ear 
deformities must be evaluated.  

The facts in this case are not in dispute, and are as 
follows.  The veteran was discharged from military service on 
February 9, 1990.  The first communication received by VA 
indicating an intent by the veteran to claim service 
connection for disfigurement of both ears was received on 
December 26, 1995.  This was in the form of a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  


Therein, the veteran specifically indicated that he was 
claiming service connection for "some disfigurement to both 
ears."  In Block 9B of that form, the veteran checked "None" 
to the question "Have you previously filed a claim for any 
benefit with the Veterans Administration?"  

Based upon the foregoing, the RO eventually granted the 
veteran service connection for bilateral ear deformities 
effective the date his claim had been received, i.e., 
December 26, 1995.  Ultimately, a 30 percent disability 
evaluation was assigned from that date.  

The question for Board consideration is whether anything of 
record supports the veteran's contention that service 
connection for bilateral ear deformities should be granted 
prior to December 26, 1995.  The record indicates otherwise.  
As previously noted, the veteran did not submit anything 
prior to that date that could have been construed as a claim 
for service connection.  See 38 C.F.R. §§ 3.151, 3.155.  
Instead, the record indicates that the earliest that the 
veteran referred to bilateral ear deformities was on his 
application for compensation and pension received by VA on 
December 26, 1995.  This is consistent with both the 
veteran's application for benefits submitted on VA Form 21-
526, as well as testimony that he offered before the 
undersigned at his personal hearing held in January 2003.  As 
such, December 26, 1995, is the earliest date from which 
service connection may be granted.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2).  

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought on 
appeal.  In effect, the veteran has requested extraordinary 
equitable relief in this case; such relief exceeds the 
Board's authority.  See 38 U.S.C.A. § 503(b) (West 2002); see 
also Schleis v. Principi, 3 Vet. App. 415, 418 (1992).  
Because the veteran has failed to state a claim for which 
relief can be granted, his appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts in this case, is 
dispositive, the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5110, 5102, 5103, 5103(A), 5107 
(West. 2002) is not for application.  In any event, the RO, 
in the statement of the case issued in July 2002, set forth 
the provisions of 38 C.F.R. § 3.159 (2002), and apprised the 
veteran of the pertinent provisions of the VCAA and of that 
evidence he needed to submit and the development the VA would 
undertake.  


ORDER

An effective date prior to December 26, 1995, for a grant of 
service connection for bilateral ear deformities is denied.  



                       
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

